Exhibit 10(iii)A(2)



AMENDMENT No. 4
TO
ACUITY BRANDS, INC
AMENDED AND RESTATED SEVERANCE AGREEMENT




THIS AMENDMENT made and entered into as of the 28th day of March, 2014, by and
between ACUITY BRANDS, INC. (the “Company”) and VERNON J. NAGEL (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into an Amended and Restated
Severance Agreement, dated as of January 20, 2004 (“Severance Agreement”), and
amended as of April 21, 2006, September 29, 2006, and October 28, 2009,
providing for the payment of certain compensation and benefits to Executive if
Executive’s employment is terminated under certain circumstances; and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:


1.
Section 4.2 is hereby amended by deleting “150%” from clause (i) and
substituting “200%” in lieu thereof.
2.
This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.




COMPANY
ACUITY BRANDS, INC.
/s/ Richard K. Reece


 
EXECUTIVE
/s/ Vernon J. Nagel
BY: Richard K. Reece
Executive Vice President & CFO
 
VERNON J. NAGEL





